DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.
Applicant states (pp. 10) that Bachman does not teach the amended curation component that deletes non-useful entries by walking through the directory in a hierarchical order starting from the root node. This is taught instead by Deshmukh.
Deshmukh traverses a directory structure in a depth-first-search order (i.e., hierarchical order) (1:64-2:2), by using a directory queue to identify nodes in the directory tree to walk through (5:50-6:5). It always starts with the root node of the tree, and only adds to the queue, children of the most-recently-added node in the queue.
Bachmann teaches efficient deletion operation in a directory service. When an entry (i.e., node) is to be deleted, it is tagged as deleted (i.e., non-useful), but not actually deleted. Queries are revised to exclude tagged entries. At periodic intervals, a cleanup thread (i.e., curation component) performs actual deletion of all tagged entries (Bachmann: [0016]).
Therefore, one having ordinary skill in the art would be motivated to utilize Deshmukh’s file walk to perform Bachmann’s cleanup thread. The file walk always starts with the root node of the tree, and only adds to the queue, untagged children of the most-recently-added node in 
	In summary, the combination of Deshmukh and Bachmann teaches the amended limitations of independent claims 1, 9 and 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 8-10, 12-14, 16-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Deshmukh et al. US patent 7,844,646 [herein “Deshmukh”], and further in view of Bachmann et al. US patent application 2008/0077584 [herein “Bachmann”].
Claim 1 recites “A system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: a receiver component to: receive metadata describing respective ones of directories in a data store, wherein the metadata comprises, for the respective ones of the directories, at least one descendant directory and descendant information from the at least one descendant directory, and aggregate the descendant information resulting in aggregated descendant information;”
Deshmukh creates a file information database, by scanning a storage server (i.e., data store) to collect (i.e., receive) data about a directory structure (i.e., metadata). ID numbers are assigned to nodes by traversing the directory structure in a depth-first-search order (1:64-2:2).
Claim 1 further recites “a data structure component to create a tree data structure, based on the metadata, comprising nodes corresponding to the respective ones of the directories, wherein the nodes comprise: links corresponding to the metadata of the respective ones of the directories, and the aggregated descendant information of respective descendant directories of the nodes;”
Deshmukh stores collected data about the directory structure in a tree table (i.e., data structure) (1:64-2:2), which forms a tree representing the directory structure (3:46-60). Collected data includes node ID, its parent node (i.e., link) ID (4:22-32), as well as statistical (i.e., aggregated) information, e.g., total size of files located in a directory rooted at (i.e., descendant from) the node (4:34-43).
Claim 1 further recites “a curation component to render a portion of the metadata as non-useful; and”. According to the instant specification [0048], a node is non-useful if it is not reachable from the root node of the tree.
Deshmukh performs queries about the tree structure on the tree table, based on ID numbers assigned to nodes (2:58-62). For example, a query can be performed on the root node of a subtree to get all descendants of the root node (5:25-28), and any nodes not in the query result are determined (i.e., rendered) to be non-useful.
Deshmukh does not disclose this limitation; however, Bachmann teaches efficient deletion operation in a directory service. When an entry (i.e., node) is to be deleted, it is tagged as deleted (i.e., non-useful), but not actually deleted. Queries are revised to exclude tagged entries. At periodic intervals, a cleanup thread (i.e., curation component) performs actual deletion of all tagged entries (Bachmann: [0016]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Deshmukh with Bachmann. One having ordinary skill in the art would have found motivation to utilize Deshmukh’s ID number based queries in Bachmann to tag an entry as deleted together with all its descendants, to defer the actual deletion of nodes from tree structure until later, in order to reduce the apparent processing time required (Bachmann: [0012]).
Claim 1 further recites “a query component to return results based on a query, wherein the results comprise at least part of the aggregated descendant information associated with a queried directory of the respective ones of the directories,”
Deshmukh performs queries about the tree structure on the tree table, based on ID numbers assigned to nodes (2:58-62). For example, a query can be performed on the root node of a subtree to get all descendants of the root node (5:25-28), or to monitor the total size of files in the subtree (3:24-28).
Claim 1 further recites “wherein, to prevent the results from including the non-useful portion of the metadata, the query component is prevented from performing the query by traversing the tree data structure starting from any node other than a root node of the tree data structure,”
Deshmukh’s file walk uses a directory queue to identify nodes in the tree to walk through (5:50-6:5). It always starts with the root node of the tree, and only adds to the queue, children of the most-recently-added node in the queue. Thus Deshmukh never walks through nodes not reachable from the root, effectively preventing them from being queried.
Claim 1 further recites “wherein the curation 216/429,327component is further to remove the non-useful metadata from the data store by: receiving, from the data store, the metadata corresponding to a series of index keys ordered in a hierarchical order from the root node through branches of descendent nodes,”
Deshmukh traverses a directory structure in a depth-first-search order (i.e., hierarchical order) (1:64-2:2), by using a directory queue to identify nodes in the directory tree to walk through (i.e., receiving) (5:50-6:5). It always starts with the root node of the tree, and only adds to the queue, children of the most-recently-added node in the queue.
Claim 1 further recites “during the receiving, when an index key of the series of index keys is identified corresponding to a beginning of the non-useful portion in a branch of the metadata, terminating the receiving of the metadata of the branch without receiving the non-useful portion and receiving the metadata from the next branch, and removing the non-useful portion of the branch of the metadata from the data structure by storing the received metadata as updated metadata describing respective ones of directories in the data store.”
Bachmann teaches efficient deletion operation in a directory service. When an entry is to be deleted, it is tagged as deleted, but not actually deleted. Queries are revised to exclude tagged entries. At periodic intervals, a cleanup thread performs actual deletion of all tagged entries (Bachmann: [0016]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Deshmukh with Bachmann. One having ordinary skill in the art would have found motivation to utilize Deshmukh’s file walk in Bachmann’s cleanup thread to defer the actual deletion of nodes from tree structure until later, in order to reduce the apparent processing time required (Bachmann: [0012]). At cleanup time, the file walk always starts with the root node of the tree, and only adds to the queue, untagged children of the most-recently-added node in the queue, effectively excluding (i.e., removing) all nodes in a tagged branch from being walked through.
Claim 17 is analogous to claim 1, and is similarly rejected.

Claim 9 recites “A method, comprising, identifying, by a file system implemented using a processor, metadata describing respective ones of directories in the file system, wherein the metadata comprises, for the respective ones of the directories, a descendant directory and descendant information from the descendant directory;”
Deshmukh creates a file information database, by scanning a storage server (i.e., data store) to collect (i.e., receive) data about a directory structure (i.e., metadata). ID numbers are assigned to nodes by traversing the directory structure in a depth-first-search order (1:64-2:2).
Claim 9 further recites “aggregating, by the file system, the descendant information resulting in aggregated descendant information, wherein the metadata further comprises the aggregated descendant information;”
Deshmukh stores collected data about the directory structure in a tree table (i.e., data structure) (1:64-2:2), which forms a tree representing the directory structure (3:46-60). Collected data includes node ID, its parent node (i.e., link) ID (4:22-32), as well as statistical (i.e., aggregated) information, e.g., total size of files located in a directory rooted at (i.e., descendant from) the node (4:34-43).
Claim 9 further recites “rendering, by the file system, a portion of the metadata as non-useful;” According to the instant specification [0048], a node is non-useful if it is not reachable from the root node of the tree.
Deshmukh performs queries about the tree structure on the tree table, based on ID numbers assigned to nodes (2:58-62). For example, a query can be performed on the root node of a subtree to get all descendants of the root node (5:25-28), and any nodes not in the query result are determined (i.e., rendered) to be non-useful.
Deshmukh does not disclose this limitation; however, Bachmann teaches efficient deletion operation in a directory service. When an entry (i.e., node) is to be deleted, it is tagged as deleted (i.e., non-useful), but not actually deleted. Queries are revised to exclude tagged entries. At periodic intervals, a cleanup thread performs actual deletion of all tagged entries (Bachmann: [0016]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Deshmukh with Bachmann. One having ordinary skill in the art would have found motivation to utilize Deshmukh’s ID number based queries in Bachmann to tag an entry as deleted together with all its descendants, to defer the actual deletion of nodes from tree structure until later, in order to reduce the apparent processing time required (Bachmann: [0012]).
Claim 9 further recites “retrieving, by the file system, a file from a directory of the directories of the file system, the retrieving being based on a data structure created, based on the metadata, comprising nodes corresponding to the respective ones of the directories in the file system, and wherein the nodes comprise links corresponding to the descendant directory of the respective ones of the directories of the file system;”
Deshmukh stores data about the directory structure in the tree table (1:64-2:2), which forms a tree representing the directory structure (3:46-60). Queries (i.e., retrievals) about the tree structure are performed on the tree table (i.e., data structure), based on ID numbers assigned to nodes (2:58-62).
Claim 9 further recites “deleting, by the file system, a branch of directories of the file system, the deleting being based on the data structure, wherein metadata corresponding to the branch of directories is rendered non-useful in the data structure, resulting in non-useful metadata in the data structure, and wherein a curating process periodically removes the non-useful metadata from the data structure; and”.
Deshmukh does not disclose this limitation; however, Bachmann teaches efficient deletion operation in a directory service. When an entry is to be deleted, it is tagged as deleted, but not actually deleted. Queries are revised to exclude tagged entries. At periodic intervals, a cleanup thread (i.e., curating process) performs actual deletion of all tagged entries (Bachmann: [0016]).
Claim 9 further recites “obtaining results based on a query, wherein the results comprise information of the aggregated information applicable to a queried directory of the respective ones of the directories,”
Deshmukh performs queries about the tree structure on the tree table, based on ID numbers assigned to nodes (2:58-62). For example, a query can be performed on the root node of a subtree to get all descendants of the root node (5:25-28), or to monitor the total size of files in the subtree (3:24-28).
Claim 9 further recites “wherein, to prevent including the non-useful metadata in the results of the query, the query is prevented from being performed by traversing the data structure starting from any node other than a root node of the data structure,”
Deshmukh’s file walk uses a directory queue to identify nodes in the tree to walk through (5:50-6:5). It always starts with the root node of the tree, and only adds to the queue, children of the most-recently-added node in the queue. Thus Deshmukh never walks through nodes not reachable from the root, effectively preventing them from being queried.
Claim 9 further recites “wherein the curating process comprises: 216/429,327receiving, from the data store, the metadata corresponding to a series of index keys ordered in a hierarchical order from the root node through branches of descendent nodes,”
Deshmukh traverses a directory structure in a depth-first-search order (i.e., hierarchical order) (1:64-2:2), by using a directory queue to identify nodes in the directory tree to walk through (i.e., receiving) (5:50-6:5). It always starts with the root node of the tree, and only adds to the queue, children of the most-recently-added node in the queue.
Claim 9 further recites “during the receiving, when an index key of the series of index keys is identified corresponding to a beginning of the non-useful portion in a branch of the metadata, terminating the receiving of the metadata of the branch without receiving the non-useful metadata and receiving the metadata from the next branch, and removing the non-useful metadata of the branch of the metadata from the data structure by storing the received metadata as updated metadata describing respective ones of directories in the data store.”
Bachmann teaches efficient deletion operation in a directory service. When an entry is to be deleted, it is tagged as deleted, but not actually deleted. Queries are revised to exclude tagged entries. At periodic intervals, a cleanup thread performs actual deletion of all tagged entries (Bachmann: [0016]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Deshmukh with Bachmann. One having ordinary skill in the art would have found motivation to utilize Deshmukh’s file walk in Bachmann’s cleanup thread to defer the actual deletion of nodes from tree structure until later, in order to reduce the apparent processing time required (Bachmann: [0012]). At cleanup time, the file walk always starts with the root node of the tree, and only adds to the queue, untagged children of the most-recently-added node in the queue, effectively excluding (i.e., removing) all nodes in a tagged branch from being walked through.

Claim 2 recites “The system of claim 1, wherein the query component returns the results by reading the metadata to traverse the tree data structure.”
Deshmukh teaches claim 1, and assigns ID numbers to nodes by traversing the tree structure in a depth-first-search order (1:64-2:2). Queries about the tree structure (i.e., metadata) can be performed on the tree table, based on ID numbers assigned to nodes (2:58-62). For example, a query can be performed on the root node of a subtree to get all descendants of the root node (5:25-28).
Claims 10 and 18 are analogous to claim 2, and are similarly rejected.

Claim 4 recites “The system of claim 1, wherein the aggregated descendant information comprises an aggregated size of files in a descendant directory, of the at least one descendent directory, of the queried directory.”
Deshmukh creates a file information database, by scanning a storage server (i.e., data store) to collect (i.e., receive) data about a directory structure (i.e., metadata). Collected data is stored in a table, and ID numbers are assigned to nodes by traversing the directory structure in a depth-first-search order (1:64-2:2). Collected data also includes statistical (i.e., aggregated) information, e.g., total size of files located in a specific directory (4:34-43).

Claim 5 recites “The system of claim 1, wherein the aggregated descendant information comprises an aggregated number of files in a descendant directory, of the at least one descendent directory, of the queried directory.”
Deshmukh creates a file information database, by scanning a storage server (i.e., data store) to collect (i.e., receive) data about a directory structure (i.e., metadata). Collected data is stored in a table, and ID numbers are assigned to nodes by traversing the directory structure in a depth-first-search order (1:64-2:2). Collected data also includes statistical (i.e., aggregated) information, e.g., the number of files stored in a specific directory (4:34-49).

Claim 6 recites “The system of claim 1, wherein deleting a branch of the nodes from the tree data structure is based on a modification of a node comprised in the tree data structure, and wherein the modification of the node comprises modifying a value corresponding to a descendant directory of the node.” 
Deshmukh teaches claim 1, where a query can be performed on the root node of a subtree (i.e., branch) to get all descendants of the root node (5:25-28), but does not disclose this claim; however, when Bachmann deletes an entry (i.e., node), it is tagged as deleted, but not actually deleted. Tagging is done preferably by setting (i.e., modifying) the entry’s creation time to null (Bachmann: [0017]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Deshmukh with Bachmann. One having ordinary skill in the art would have found motivation to utilize Deshmukh’s ID number based queries in Bachmann to tag an entry as deleted together with all its descendants, to defer the actual deletion of nodes from tree structure until later, in order to reduce the apparent processing time required (Bachmann: [0012]).

Claim 8 recites “The system of claim 1, wherein the tree data structure created by the data structure component is created by employing records in a database system.”
Deshmukh uses the standard method of storing a tree in a relational table by storing a parent id with every record in the table except for the root node (4:22-32).
Claims 16 and 20 are analogous to claim 8, and are similarly rejected.

Claim 12 recites “The system of claim 9, wherein the metadata is rendered non-useful based on labeling metadata of the branch of the metadata as non-useful.”
Deshmukh teaches claim 9, where a query can be performed on the root node of a subtree (i.e., branch) to get all descendants of the root node (5:25-28), but does not disclose this claim; however, when Bachmann deletes an entry (i.e., node), it is tagged as deleted (i.e., non-useful), but not actually deleted. At periodic intervals, a cleanup thread performs actual deletion of all tagged entries (Bachmann: [0016]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Deshmukh with Bachmann. One having ordinary skill in the art would have found motivation to utilize Deshmukh’s ID number based queries in Bachmann to tag an entry as deleted together with all its descendants, to defer the actual deletion of nodes from tree structure until later, in order to reduce the apparent processing time required (Bachmann: [0012]).
Claim 22 is analogous to claim 12, and is similarly rejected.

Claim 13 recites “The system of claim 12, wherein labeling the branch of the metadata as non-useful comprises labeling a node of the metadata as non-useful, thereby indicating that all inferior nodes in the branch of the metadata are non-useful.”
Deshmukh teaches claim 12, where a query can be performed on the root node of a subtree (i.e., branch) to get all descendants of the root node (5:25-28), but does not disclose this claim; however, when Bachmann deletes an entry (i.e., node), it is tagged as deleted (i.e., non-useful), but not actually deleted. At periodic intervals, a cleanup thread performs actual deletion of all tagged entries (Bachmann: [0016]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Deshmukh with Bachmann. One having ordinary skill in the art would have found motivation to utilize Deshmukh’s ID number based queries in Bachmann to tag an entry as deleted together with all its descendants (i.e., inferior nodes), to defer the actual deletion of nodes from tree structure until later, in order to reduce the apparent processing time required (Bachmann: [0012]).
Claim 23 is analogous to claim 13, and is similarly rejected.

Claim 14 recites “The system of claim 13, wherein the modification of the node comprises modifying a value corresponding to the descendant directory of the node.”
Deshmukh teaches claim 13, where a query can be performed on the root node of a subtree to get all descendants of the root node (5:25-28), but does not disclose this claim; however, when Bachmann deletes an entry (i.e., node), it is tagged as deleted, but not actually deleted. Tagging is done preferably by setting the entry’s creation time to null (i.e., modifying a value) (Bachmann: [0017]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Deshmukh with Bachmann. One having ordinary skill in the art would have found motivation to utilize Deshmukh’s ID number based queries in Bachmann to tag an entry as deleted together with all its descendants, to defer the actual deletion of nodes from tree structure until later, in order to reduce the apparent processing time required (Bachmann: [0012]).

Claim 21 recites “The non-transitory machine-readable medium of claim 17, wherein the metadata is rendered non-useful based on a deleting of a branch of the nodes from the tree data structure.”
Deshmukh teaches claim 17, where a query can be performed on the root node of a subtree (i.e., branch) to get all descendants of the root node (5:25-28), but does not disclose this claim; however, when Bachmann deletes an entry (i.e., node), it is tagged as deleted (i.e., non-useful), but not actually deleted. At periodic intervals, a cleanup thread (i.e., curation component) performs actual deletion of all tagged entries (Bachmann: [0016]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Deshmukh with Bachmann. One having ordinary skill in the art would have found motivation to utilize Deshmukh’s ID number based queries in Bachmann to tag an entry as deleted together with all its descendants, to defer the actual deletion of nodes from tree structure until later, in order to reduce the apparent processing time required (Bachmann: [0012]).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Deshmukh as applied to claims 1 and 9 above respectively, in view of Bachmann, and further in view of Bass. Stacks, Queues, Depth First Search, and Breadth Frist Search. https://medium.com/@jamesonbass/, 2018, pp. 1-6 [herein “Bass”].
Claim 7 recites “The system of claim 1, wherein the curation component culls the tree data structure by a process comprising: traversing a branch of the tree data structure by employing a stack data structure based on the metadata comprised in respective ones of the nodes of the tree data structure, wherein traversed nodes of the tree data structure are processed by sequentially adding data corresponding to the traversed nodes to the stack data structure and removing the data corresponding to the traversed nodes that do not correspond to the branch of the tree data structure; and processing the data corresponding to the traversed nodes remaining in the stack data structure by removing a non-useful node from the tree data structure, wherein the non-useful node is rendered non-useful based on a previous node in the stack data structure not referencing the non-useful node as a descendent node.”
Deshmukh traverses of a tree structure in depth-first-search order to assign IDs to nodes, and it always starts from the root node of the tree (fig. 5, 5:50-55). Depth-first-search order is commonly implemented using a stack (Bass: pp. 3-6).
Deshmukh teaches claim 1, but does not disclose the limitation on non-useful nodes; however, when Bachmann deletes an entry (i.e., node), it is tagged as deleted (i.e., non-useful), but not actually deleted (Bachmann: [0016]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Deshmukh with Bachmann and Bass. One having ordinary skill in the art would have found motivation to utilize Deshmukh's depth-first-search order to traverse the tree structure, starting from the root node and using the stack data structure of Bass. When the traversal first reaches the root node of the to-be-deleted subtree (i.e., branch), it is tagged as deleted. During traversal, a node is tagged as deleted if its parent is tagged as deleted. This way Bachmann’s deleted tag is propagated from parent to child nodes recursively in the subtree.
Claim 15 is analogous to claim 7, and is similarly rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        


/ALEX GOFMAN/Primary Examiner, Art Unit 2163